Title: To Thomas Jefferson from David Meade Randolph, 13 September 1801
From: Randolph, David Meade
To: Jefferson, Thomas


Sir,
Richmond 13th September 1801
I received your favor of the 14th Ult. in due course of the Mail, and shou’d have answered the same at the moment, if I had recollected the place of my friend’s birth; Nor can I, with certainty ascertain that point now—but, it is beleived by those who were his intimate friends during his residence at Petersburg, that he was born at Dunkirk—this also is my own conviction—to which I will add, as you have done me the honor to ask, that Mr. John Gregorie prosecuted his profession as a merchant in this Country; and supported the Character of an honest, enlightened and very much respected Citizen—which character, I have no doubt, he has sustained since his return to Europe. In France, where he possessed an Estate, he has been greatly reduced by the revolution—His present circumstances are said to require aid.
I am, with respect, your Huml. Sevt.
D M Randolph
